UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended March31, 2017 Commission File No.1-12984 EAGLE MATERIALS INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 75-2520779 (I.R.S. Employer Identification No.) 3811 Turtle Creek Blvd, Suite 1100, Dallas, Texas 75219 (Address of principal executive offices) (214) 432-2000 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock (par value $.01 per share) New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES☒NO☐
